Citation Nr: 1545267	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  12-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial increased disability rating for service-connected residuals of a comminuted fracture of the middle phalanx, right index finger, status post trigger finger release, to include residuals, right middle finger, status post trigger release with ankylosis of both fingers, thumb degenerative joint disease, and deformity of the index finger (right hand disability), currently evaluated as 10 percent disabling from April 16, 2008, to August 31, 2009; 100 percent disabling from August 31, 2009, to April 1, 2010; 30 percent disabling from April 1, 2010, to April 9, 2014; and 50 percent disabling from April 9, 2014.

2.  Entitlement to an effective date prior to April 9, 2014, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Larry D. Schuh, attorney

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the October 2008 rating decision, the RO granted service connection and assigned an initial 10 percent disability rating for the Veteran's right hand disability.  In September 2009, the Veteran submitted additional VA medical records reflecting that he underwent surgery for his right hand in August 2009.  In an October 2009 rating decision, the RO granted a temporary 100 percent disability rating for the Veteran's right hand disability effective August 31, 2009. 

In a September 2014 rating decision, the RO granted entitlement to TDIU effective from April 9, 2014, the date of the Veteran's last VA examination.  

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, the claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran was not awarded the maximum rating for his right hand disability.  Therefore, the issue remains in appellate status and has been characterized as shown on the first page of this decision.

The issue of an earlier effective date for service-connected right hand scars has been raised by the record in a September 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an effective date earlier than April 9, 2014, for the award of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 31, 2009, the Veteran's right hand disability was manifested by pain, some limitation of movement and triggering of the right index and long fingers; however, ankylosis of multiple digits was not shown.

2.  From April 1, 2010 to April 9, 2014, the Veteran's right hand disability was manifested by limitation of motion of both the index and long fingers, as well as interphalangeal joint ankylosis in extension; however, ankylosis of three or more digits was not shown. 

3.  Since April 9, 2014, the Veteran's right hand disability was not manifested by more than a severe level of incomplete paralysis of the median nerve; nor does the Veteran's functional impairment amount to ankylosis of four or more digits of the right hand.

CONCLUSIONS OF LAW

1.  Prior to August 31, 2009, the criteria for a disability rating in excess of 10 percent for the Veteran's right hand disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a Diagnostic Codes (DCs) 5216-5230 (2015).

2.  From April 1, 2010 to April 9, 2014, the criteria for a disability rating in excess of 30 percent for the Veteran's right hand disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a Diagnostic Codes (DCs) 5216-5230 (2015).

3.  Since April 9, 2014, the criteria for a disability rating in excess of 50 percent for the Veteran's right hand disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a Diagnostic Codes (DCs) 5216-5230, 8515 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a right hand disability.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The Veteran's claims file contains his service treatment records, military service records, Social Security Administration records, as well as VA medical treatment records and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was also afforded VA examinations which are a sufficient basis on which to adjudicate the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time.

II.  Increased Initial Evaluation

The Veteran seeks a compensable rating for his right hand fourth digit (index finger) fracture.  He asserts his disability is more severe than what is represented by his presently assigned ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran has continuously prosecuted his claim concerning the initial rating assigned for his right hand disability, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The history of the Veteran's injury is complicated.  Service connection was initially granted for residuals of a comminuted fracture, middle phalanx, right index finger.  In the October 2008 rating decision, the RO noted that service treatment records showed a fracture of the second medial phalange of the right hand, as well as lacerations of the second and third digits.  The Veteran underwent pinning of the fracture and was casted.  In August 2009, the Veteran underwent surgery that resulted in extended convalescence and a temporary total rating for the right index finger disability.  In a November 2009 rating decision, the RO granted service connection for residuals , right middle finger, status post trigger release and assigned a separate noncompensable evaluation.  The RO noted that the August 2009 surgery involved both the right index and right middle finger and the was most likely caused by the inservice fracture of the right index finger and contusion to the right middle finger.  In a March 2012 rating decision, the RO noted that the medical evidence established that residuals of injuries to both fingers should be evaluated together and assigned a 30 percent rating. 

The Veteran's right hand disability was rated as 10 percent disabling prior to August 31, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5229.  In a March 2012 Decision Review Officer decision, the Veteran's disability rating was increased to 30 percent beginning on April 1, 2010.  The rating decision notes that the Veteran's right index and middle finger disabilities were rated as analogous to unfavorable ankylosis.  While the accompanying rating codesheet still lists DC 5229, the Veteran's 30 percent rating for his right hand disability appears to be rated under DC 5219, which provides for a 30 percent rating for a major extremity which exhibits unfavorable ankylosis of the index and long fingers. 

In a September 2014 rating decision, the RO then changed the rating to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5219-8515 and rated the Veteran's right hand disability analogous to impairment of the median nerve.  

In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The diagnostic codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, DCs 5216 to 5230.  According to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, for digits II through V, the MCP joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal joint has a range of motion of zero to 70 or 80 degrees of flexion.  The Court, citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th ed. 1994), has repeatedly recognized that, at least for VA compensation purposes, ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis or limitation of motion, the disability is to be rated at that level that best represents the overall disability, i.e., amputation, unfavorable ankylosis, favorable ankylosis, or limitation of motion, assigning the higher level of evaluation when the level of disability is equally balanced between two levels.  38 C.F.R. § 4.71a, Note (2) preceding DC 5216.  Further, Note (5) provides that if there is a limitation of motion of two or more digits, each digit is to be evaluated separately and the evaluations are to be combined.

Under DC 8515, a 60 percent rating is warranted for complete paralysis of the median nerve, including such symptoms as the hand is inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, pain with trophic disturbances.  DC 8515 contemplates incomplete paralysis of the median nerve.  A 10 percent disability rating requires mild incomplete paralysis, a 30 percent disability rating requires moderate incomplete paralysis of the major hand, and a 40 percent disability rating requires severe incomplete paralysis of the major hand.

The rating schedule distinguishes between major (dominant) and minor (non-dominant) extremity; medical records show the Veteran to be right-handed, so the criteria for the major extremity apply.

Prior to August 31, 2009

Turning to the evidence of record, in an April 2008 statement, the Veteran complained of loss of range of motion and joint pain in the index and middle fingers of his right hand.  He stated he has experienced numbness in the tip of his index finger, cramping, and he was unable to make a fist, which makes it difficult to perform fine motor skill work.  

In August 2008, the Veteran was afforded a VA examination to evaluate the residuals of his broken right index and middle finger.  The Veteran complained of pain in the index finger after excessive use during the day, an inability to close it completely, and numbness.  The examiner noted the Veteran used the finger to eat, hold a glass, drive a car, comb his hair, and perform other functions of daily living.  He also noted the Veteran has had no medical care for this finger over the years.  

On examination, the examiner noted there was no swelling, warmth or redness of the finger, and it was nontender.  There was "general very mild diminution of sensory perception" of the entire finger.  The proximal interphalangeal joint was limited to 90 degrees of flexion and full extension.  The distal interphalangeal joint was limited to 45 degrees flexion and normal extension without pain at the extremes of range of motion upon repetitive testing three times.  The examiner noted the Veteran had fair to good strength and no spasm or incoordination.  He was able to approximate the tip of his thumb to the tips of the remaining four fingers and also the pad of the thumb to the pads of the other four fingers.  There was "very mild decrease" in the grip strength of the right hand compared to the left.  There was a five degree ulnar angulation of the finger at the proximal interphalangeal joint.  X-rays of the finger showed post-traumatic deformity of the middle phalanx of the second right finger.  The Veteran was diagnosed with a comminuted fracture of the middle phalanx, second right finger.  The examiner noted there were no residuals of contusion to the third right finger, the Veteran had no complaints, and the examination was unremarkable.

A January 2009 VA treatment record notes the Veteran's complaints of increased pain of the right hand middle finger.  The Veteran reported that with painting, the finger has locked and was painful.  

A July 2009 VA treatment record notes the Veteran was seen for potential triggering of the index and middle fingers.  The Veteran stated the fingers lock into flexion toward the end of a work day.  He also complained of some numbness in the median nerve distribution.  Upon examination, the Veteran was unable to reproduce triggering of the fingers.  

In an August 2009 VA treatment record, the Veteran stated he has had cramping and locking in his right index and middle fingers since initially having surgery in 1975.  The examiner noted the Veteran had full range of motion of the extremities, and he had triggering of the right index and ring fingers with gripping.  

On August 31, 2009, the Veteran underwent surgery for a trigger finger release of the right index and middle fingers for which he received a temporary 100 percent disability rating effective from the date of the operation until April 1, 2010.

Applying these facts to the rating, the Board finds that a rating higher than 10 percent is not warranted for the Veteran's right hand disability prior to August 31, 2009.  While the evidence shows that the Veteran has manifested some limitation of movement of his right index and long fingers during this appeal period, his right hand disability has not been manifested by ankylosis or symptoms that rise to the level of ankylosis of the index and long fingers.  Further, the evidence does not show that the limitation of movement of the Veteran's index and long fingers are both limited to a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, or with extension limited by more than 30 degrees, to warrant a combined rating of 20 percent for both fingers under DC 5229.  See 38 C.F.R. § 4.71a, Note (5).

The Board has evaluated the Veteran's right hand disability under all other potentially applicable diagnostic codes, to determine whether he can be rated higher than 10 percent.  As noted, the Veteran has never been diagnosed with or been shown to have ankylosis (immobility and consolidation) of the right hand or fingers during this period.  Thus, DCs 5216 through 5227 do not assist the Veteran in obtaining a higher disability rating.  After careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign higher disability rating than that currently assigned. 

From April 1, 2010 to April 9, 2014

In March 2012, the Veteran was afforded a VA examination for his right hand disability.  He was noted to be right-handed.  The Veteran reported experiencing weakness and weak grip along with cramping in his right index and middle fingers after two hours of using his right hand for painting and after one hour of using a spray gun.  He stated needing 15 to 20 minutes to rest before he can go further.  The Veteran did not report experiencing flare-ups that impact the function of the hand.  The examiner noted limitation of motion or evidence of painful motion in the right index and long fingers.  He noted a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with no objective evidence of painful motion.  The examiner also noted a gap of less than one inch (2.5 cm) between both the index and long fingers and the proximal transverse crease of the palm in attempting to touch the palm with the fingertips.  Extension of the index and long fingers was also limited by more than 30 degrees with no objective evidence of painful motion.  The examiner noted that the Veteran was able to perform repetitive-use testing with three repetitions and there was no additional limitation of motion for any fingers post-test.  His right hand grip strength was noted to be 4/5, which denoted active movement against some resistance.

The Veteran was noted to have interphalangeal joint ankylosis in extension which causes a weak grip.  The examiner noted the Veteran needs a break after one to two hours of work due to his service-connected right hand disability, but otherwise has been able to function as a painter.

In July 2012 the Veteran was afforded a VA hand and finger conditions examination where he was noted to suffer from chronic weakness in grip of the right hand with cramping in his index and long fingers after using his right hand in a functional position such as holding a paint sprayer.  He was noted to be dominant in his right hand.  The Veteran reported experiencing flare-ups that impact the function of his hand, namely cramping with prolonged use in a functional position that required ceasing activity every one to two hours for a period of 15 to 20 minutes.  Upon examination, the Veteran was found to have a gap between the thumb pad and the fingers of his right hand that was less than one inch (2.5 cm), but his thumb showed no objective evidence of painful motion.  There was also a gap of less than one inch (2.5 cm) between both the index and long fingers and the proximal transverse crease of the palm, but no objective evidence of painful motion.  Extension of the Veteran's index and long fingers was limited by no more than 30 degrees of flexion.  The Veteran was able to perform repetitive-use testing with three repetitions, and the examiner stated there was additional limitation of motion for both the index and long fingers.  Namely, the extension of the index and long fingers was limited by more than 30 degrees of flexion.

The Veteran's right hand disability was noted to have functional impairment that included less movement than normal in the index and long fingers, weakened movement, excess fatigability, incoordination and tenderness or pain to palpation for joints or soft tissue of the right hand, including the thumb and fingers.  The Veteran's right hand grip was noted to be a 4/5, which denotes active movement against some resistance.  The Veteran was noted to have interphalangeal joint ankylosis in extension which results in decreased grip strength and decreased pinch strength.  The examiner noted that there was not functional impairment of the right hand that was so diminished that amputation with a prosthesis would equally serve the Veteran.  The examination report also notes a March 2012 EMG study which was suggestive of a mild right distal median neuropathy at the wrist such as may be seen in carpal tunnel syndrome.  The report notes that compared to a previous study conducted in 2009, the median latency was more mildly prolonged. 

Applying the facts to the rating criteria for this period of time, the Board finds that a rating higher than 30 percent is not warranted for the Veteran's right hand disability for the period between April 1, 2010 and April 9, 2014.  As noted above, the Veteran was found to have interphalangeal joint ankylosis in extension which results in decreased grip strength and decreased pinch strength.  As such, the March 2012 rating decision rated the Veteran's right index and middle finger disabilities as analogous to unfavorable ankylosis and granted him a 30 percent disability rating.  The evidence of record during this period of time does not show that the Veteran experiences a compensable limitation of movement of the right thumb, or that his right thumb symptoms amount to ankylosis.  Further, the evidence does not reveal limitation of movement or ankylosis of the ring or little fingers.  As such, the Veteran is not entitled to higher evaluations under DCs 5216-5218 or DCs 5220-5222 for either favorable or unfavorable ankylosis of three or more digits of one hand.  After careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign higher disability rating than that currently assigned.  

From April 9, 2014

In April 2014, the Veteran was afforded a VA hand and finger examination where he reported being unable to maintain a sustained grip with either two or four fingers on a paint sprayer, brush or roller handle.  He last worked as a painter in 2012.  The Veteran reported experiencing flare-ups that impact the function of his hand.  In range-of-motion testing, the examiner noted there was a gap of less than one inch (2.5 cm) between the thumb pad and the fingers of the right hand.  There was also a gap of less than one inch between both the ring and little fingers and the proximal transverse crease of the palm.  A gap of one inch or more was noted between both the index and long fingers and the proximal transverse crease of the palm.  Extension of the index and long fingers was limited by more than 30 degrees of flexion.  The Veteran was noted to have addition limitation in range of motion following repetitive testing.  The Veteran's hand grip was rated 3/5, which denotes active movement against gravity.  The Veteran was also noted to have ankylosis of the distal interphalangeal (DIP) joint of the right index finger in 30 degrees of flexion which interferes with the overall function of the hand and limits his grip.

The Veteran was also noted to have a nodule/mass in the palm of his right ring finger, and he regularly used gloves due to his right hand disability.  He was noted to have less movement than normal, weakened movement, excess fatigability, and pain on movement in all of his fingers.  Further, a deformity was noted in the Veteran's index and ring fingers.

Applying the facts to the rating criteria for this period of time, the Board finds that a rating higher than 50 percent is not warranted for the Veteran's right hand disability.  The Veteran was noted to have limitations in motion of one inch or more of both the index and long fingers, but he did not exhibit a compensable limitation of motion of the thumb.  He was noted to have ankylosis only in the right index finger.  However, the evidence does not show that the Veteran had unfavorable ankylosis of five digits of the right hang to warrant a 60 percent rating under DC 5216, and DCs 5217-5230 do not provide the Veteran with a disability rating in excess of 50 percent.  Further, in this case, the evidence does not show that the Veteran has exhibited a level of severity of impairment of function of the fingers of his right hand that would be analogous to complete paralysis of the median nerve under DC 8515.

The discussion above reflects that the symptoms of the Veteran's right hand disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In conclusion, the preponderance of the evidence is against the Veteran's claim for an initial rating for his service-connected right hand disability in excess of 10 percent prior to August 31, 2009, in excess of 30 percent between April 1, 2010 and April 9, 2014, or in excess of 50 percent since August 9, 2014.  As such, the preponderance of the evidence is against his claim and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Prior to August 31, 2009, a rating in excess of 10 percent for the Veteran's right hand disability is denied.

From April 1, 2010 to April 9, 2014, a rating in excess of 30 percent for the Veteran's right hand disability is denied.

Since April 9, 2014, a rating in excess of 50 percent for the Veteran's right hand disability is denied.


REMAND

The Veteran seeks entitlement to an effective date for the grant of TDIU earlier than April 9, 2014.  

The Veteran has a combined evaluation of 30 percent from April 1, 2010 until April 9, 2014 and thus did not meet the schedular threshold for TDIU under 38 C.F.R. § 4.16(a).  However, a TDIU may still be awarded on an extraschedular basis if a Veteran fails to meet the minimum percentage rating requirements of 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board, however, lacks the authority to grant a TDIU on an extraschedular basis in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Rather, the Board must first refer the claim to the Director of VA's Compensation and Pension Service.  See VAOPGCPREC 6-96 (Aug. 16, 1996), discussing the holding in Floyd v. Brown, 9 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 237, 238-39   (1996).

The Veteran had an extended convalescence period following August 2009 surgery, but there is some evidence of unemployability due to the service-connected right hand disability prior to April 9, 2014.  In his May 2012 VA Form 9 substantive appeal, the Veteran stated the only work opportunity he had was as a painter, and any line of work involving physical labor would be effectively precluded by his right hand disability.  

At his July 2012 VA examination, the examiner noted the Veteran was released from his job as a painter because of frequent breaks for hand cramping and resulting decreased productivity.  The examination report notes the Veteran had been working eight to 10 hours a day, five days a week until the second week of April 2012.  The examiner stated it was at least as likely as not that the Veteran's service-connected right hand condition adversely affects his ability to obtain and maintain gainful employment in his usual occupation as a painter.  The examiner noted the Veteran has documented decreased grip strength and range of motion of his dominant hand which diminishes productivity and causes exacerbation of his symptoms.  The examiner further stated it was reasonable that the Veteran's disability would not be compatible with professions requiring repetitive use of the hand in a functional position.

The July 2012 VA examiner also stated that the Veteran's right hand disability would be less likely than not to adversely affect his ability to obtain or maintain gainful employment in a sedentary environment that provided accommodation for his right hand disability.  He further stated there would be no adverse effect on a sedentary position that does not require repetitive use of the right hand and/or could make workplace accommodations for the disability.

At his hearing before the Board, the Veteran and his representative pointed out that the Veteran has limited work experience, limited education and he is right-hand dominant.

Accordingly, the case must be remanded for referral to the Director, Compensation and Pension Service, for a consideration of whether a TDIU was warranted on an extraschedular basis prior to April 9, 2014.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim should be submitted to the Director, Compensation Service, for extraschedular consideration of a TDIU, i.e., an opinion as to whether the Veteran's service-connected disabilities precluded him from securing and following gainful employment at any point prior to April 9, 2014.

2.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


